Citation Nr: 0728263	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-42 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sinusitis.  

2. Entitlement to service connection for a right shoulder 
disability.  

3. Entitlement to an initial rating higher than 10 percent 
for varicose veins of the right leg.  

4. Entitlement to an initial rating higher than 10 percent 
for varicose veins of the left leg.  

REPRESENTATION

Veteran represented by:  The American Legion

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Navy from June 1975 to June 1979 and from September 1987 
to June 2003, with an intervening period of service in the 
Naval Reserve of 7 years, 11 months, and 26 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for sinusitis and which granted service connection 
and a noncompensable rating for varicose veins of the lower 
extremities, effective in July 2003.  

This matter is also before the Board on appeal of an RO 
rating decision in February 2005, which denied service 
connection for a right shoulder disability.  

Then in a December 2005 decision, the RO granted separate 
ratings of 10 percent for varicose veins of the right leg and 
10 percent for varicose veins of the left leg, effective in 
July 2003.  The veteran continued his appeal for higher 
ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In statement, dated in November 2004, the veteran raised the 
claim of service connection for a nasal condition, which is 
referred to the RO for appropriate action. 

The claims for increase are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. Sinusitis is not currently shown. 

2.  There is no competent medical evidence to show that the 
veteran currently has a right shoulder disability that is 
related to disease or injury of service origin; his currently 
diagnosed degenerative arthritis of the right shoulder by X-
ray was not affirmatively shown to have been present during 
active duty or during active duty for training, or the result 
of injury sustained on inactive duty training; and his 
degenerative arthritis of the right shoulder by X-ray was not 
manifest to a compensable degree within one year of 
separation from active duty.


CONCLUSIONS OF LAW

1. Sinusitis is not due to an injury or disease that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2006).  

2. A right shoulder disability was not incurred in or 
aggravated by active service, and degenerative arthritis of 
the right shoulder may not be presumed to have been incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1131, 1112 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2004, in regard to the right shoulder disability, 
and post-adjudication VCAA notice by letter, dated in May 
2005, in regard to sinusitis and the right shoulder 
disability.  The notice included the type of evidence needed 
to substantiate the claims of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence in his possession 
that pertained to the claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the claim).  



In a separate letter mailed to the veteran in March 2006, the 
RO provided him with notice of the type of evidence necessary 
to establish a disability rating and the effective date for 
the claims on appeal.  In any case, as the claims are denied, 
no disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice. Dingess, 19 Vet. App. 473.  

To the extent that the VCAA notice in May 2005 came after the 
initial adjudication of the claims, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication (the December 2004 notice did 
precede the initial adjudication of the right shoulder claim, 
however).  To address this procedural defect, it is noted 
that the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  That is, he had 
the opportunity to submit additional argument and evidence, 
which he did.  The claims were then readjudicated following 
the content-complying notice, as evidenced by the 
supplemental statements of the case in December 2005 and 
February 2007.  Thus, the Board finds that there is no 
prejudice to the veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the veteran's 
service medical records, both for active duty and for Reserve 
service.  The RO attempted to obtain additional medical 
records such as those from Maryview Medical Center and M.R., 
M.D., which were identified by the veteran, but the medical 
center and Dr. M.R. responded that the records were no longer 
available.  The veteran was apprised of this fact.  The 
veteran has not identified any additional records, such as VA 
treatment records, for the RO to obtain on his behalf.  



Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in October 2003 
(regarding sinusitis) and August 2005 (regarding the right 
shoulder disability), specifically to evaluate the nature and 
etiology of the claimed disabilities.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Principles of Service Connection

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety (90) days or 
more and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §1112; 38 C.F.R. 
§§ 3.307, 3.309.



Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

B. Analysis

Sinusitis

The veteran contends that he has sinusitis that had its onset 
in service.  In his initial application for service 
connection, he stated that he has had sinusitis from 1987 to 
the present.  In subsequent statements, he asserted that 
during the period that he was on active duty for training in 
1985, he developed septicemia, which caused infection in his 
nasal cavity.  He then underwent nasal surgery at a private 
hospital.  He claimed that after this, while on active duty, 
he developed sinusitis.  

Service documentation shows that the veteran served on active 
duty in the Navy from June 1975 to June 1979 and from 
September 1987 to June 2003 with an intervening period of 
service in the Naval Reserve of 7 years, 11 months, and 26 
days.  

Service medical records show that on Reports of Medical 
History in September 1976, June 1979 (examination for 
purposes of separation from active duty), December 1979 
(examination for purposes of Naval Reserve), November 1980, 
April 1981, and April 1982, the veteran indicated that he has 
had sinusitis (in April 1982 he noted that his sinusitis was 
seasonal); on physical examinations on each of those 
occasions, his sinuses were clinically evaluated as normal.  
Otherwise, the service medical records do not show any 
complaints, treatment, or diagnosis of sinusitis.  

In a February 1985 statement to the veteran's commanding 
officer, M.R., M.D., a private physician, related that the 
veteran had been under his care since January 1985 and was at 
present still hospitalized.  The veteran was suffering from 
gram positive septicemia with endocarditis and possible brain 
abscess.  On an April 1985 disability certificate, the 
physician indicated that the veteran had recovered 
sufficiently to be able to return to light duty for five 
months.  

Additional service medical records show that at the time of 
an annual physical examination in March 1986 and a re-
enlistment physical examination in May 1987, there were no 
complaints, treatment, or diagnosis of sinusitis.  On a 
Report of Medical History in February 1994, the veteran 
indicated that he has had sinusitis; on clinical evaluation, 
his sinuses were normal.  On a Report of Medical History in 
April 1999, the veteran indicated that he has had sinusitis; 
there was no clinical evaluation of his sinuses shown.  

An October 2000 service medical record indicates that the 
veteran complained of a nasal abscess 15 years previously, 
which destroyed nasal bone and cartilage and caused systemic 
septicemia.  The veteran indicated his desire for 
reconstruction of the nose.  The assessment was nose 
deformity. 

At the time of a periodic physical examination in November 
2000, the veteran indicated on a Report of Medical History 
that he has had sinusitis, particularly episodes of 
sinusitis, with a history of septicemia from a sinus 
infection in 1985.  On clinical evaluation, his sinuses were 
normal.  At the time of a physical examination for retirement 
purposes in January 2003, the veteran reported that he has 
had sinusitis with further comment indicating that he has 
seasonal allergies and occasional sinusitis.  On examination, 
his sinuses were clinically evaluated as normal. 

After service, the veteran underwent a fee-basis VA 
examination in October 2003.  At that time, he reported that 
he had been suffering with sinusitis, a condition that he 
indicated had existed for 23 years (another notation in the 
examination report indicates that the sinusitis began in 
1975, or 28 years previously).  He reported that his 
sinusitis occurred once a year and that each episode lasted 
for two weeks.  Sinus X-rays were within normal limits.  On 
examination, the examiner detected no sinusitis, even though 
a history of sinusitis was noted.  The examiner concluded 
that there was no diagnosis of sinusitis because there was no 
pathology to render such a diagnosis.  

There are no other post-service medical records in the file 
relevant to evaluation, treatment, or a diagnosis of 
sinusitis.  

As the record stands, there is no satisfactory proof that the 
veteran has a current diagnosis of sinusitis.  In fact, there 
is no evidence of a medical diagnosis of sinusitis in the 
record, to include during periods of active duty, active duty 
for training, or inactive duty training (as a result of 
injury).  In order to establish service connection, there 
must be a disability incurred or aggravated during service.  
Without evidence of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

To the extent that the veteran relates sinusitis to service, 
where as here, the determinative issue involves a question of 
a medical diagnosis or of medical causation, competent 
medical evidence is required to substantiate the claim.  The 
veteran as a lay person is not competent to offer an opinion 
on a medical diagnosis or on medical causation, and 
consequently his statements to that effect do not constitute 
favorable medical evidence to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

It is acknowledged that the veteran is competent to describe 
symptoms pertaining to his sinuses, but he is not competent 
to diagnose sinusitis or to relate any current sinusitis back 
to service.  Once the veteran goes beyond the description of 
the symptoms or features of sinusitis to expressing an 
opinion that involves a question of medical diagnosis or 
causation, competent medical evidence is required to 
substantiate the sinusitis claim.  This is so because the 
question of medical diagnosis or causation of sinusitis 
involves medical knowledge of accepted medical principles 
pertaining to the history, manifestation, clinical course, 
and character of sinusitis, which is beyond the competency of 
a layperson because such is not capable of lay observation.  
For these reasons, the Board rejects the veteran's statements 
as competent evidence sufficient to establish a diagnosis of 
sinusitis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of current sinusitis, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right Shoulder Disability

The veteran contends that his right shoulder disability had 
its onset in service.  He claims that his disability is the 
result of two injuries during service (to include on one 
occasion when he fell from a boat), and that he has problems 
with stiffness and popping of the shoulder.  He disputes the 
conclusion of a fee-basis VA examination in August 2005, who 
opined on the etiology of his shoulder condition.    

As previously noted, the veteran served on active duty in the 
Navy from June 1975 to June 1979 and from September 1987 to 
June 2003, with an intervening period of service in the Naval 
Reserve of 7 years, 11 months, and 26 days.  

During service, the veteran was seen by a private physician, 
C.H., M.D., in May 1994, complaining of right shoulder pain 
after throwing a type of rope two days earlier.  Upon 
examination, the right subdeltoid region was tender to 
palpation.  The acromioclavicular (AC) and sternoclavicular 
(SC) joints were nontender to palpation.  There was pain upon 
range of motion of the shoulder joint.  The assessment was 
right shoulder pain.  X-rays were then obtained, showing a 
calcification of the right subdeltoid bursa.  The examiner 
indicated that the veteran may have bursitis and that 
differential diagnoses also included rotator cuff tears and 
abnormalities.  The veteran received an injection into the 
subdeltoid bursa, and was placed on light duty.  Nine days 
later, the veteran was seen in a follow-up visit.  He was 
doing much better, with improvement of his shoulder.  There 
was mild pain upon range of motion, and the subdeltoid and 
subacromial bursae and the AC and SC joints were nontender to 
palpation.  The impression was right shoulder pain improving, 
and he was continued on light duty for a week and a half.  
The veteran did not return for a follow-up visit in June 
1994.  

Service medical records show that the veteran was seen in 
November 1998, in relation to complaints of a dull, 
intermittent right shoulder pain for one week.  He indicated 
that he had sharp pain with certain movements and positions.  
He reported that he went to debark on a ladder from a craft 
when he discovered that the ladder was missing and he caught 
himself on the edge of the boat, slamming his shoulder into 
the side of the craft.  The assessments were bursitis and 
nerve impingement.  He was placed on light duty for five 
days, and thereafter was to follow up as needed.  At the time 
of physical examinations in April 1999, November 2000, and 
January 2003 (examination for retirement purposes), the 
veteran's upper extremities were clinically evaluated as 
normal.  On Reports of Medical History at the time of those 
examinations, there was no complaint of a right shoulder 
disability.  

After service, in connection with a claim for service 
connection for a right shoulder disability that was filed in 
November 2004, the veteran underwent a fee-basis VA 
examination in August 2005.  The veteran reported that he was 
suffering bursitis of the right shoulder, which had existed 
for 12 years due to injury.  On examination, there was 
tenderness at the right AC joint and limitation of flexion 
and abduction of the right shoulder, with additional 
limitation following repetitive use due to pain.  X-rays of 
the right shoulder showed degenerative arthritic changes at 
the AC joint.  The examiner diagnosed degenerative arthritis 
of the right shoulder.  In a review of the pertinent medical 
records, the examiner specifically cited to the evaluation of 
right shoulder pain, bursitis, and nerve impingement in May 
1994 and November 1998.  The examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that any current right shoulder condition was 
etiologically related to complaints and findings during 
military service.  The examiner responded that the current 
right shoulder condition was less likely than not (that is, 
less than a 50/50 probability) caused by or a result of the 
right shoulder bursitis from service.  The rationale was that 
the veteran's current disability was different from that 
(bursitis) in service, and that repetitive use of the right 
shoulder can cause the degenerative changes that he currently 
had.  

There are no other post-service medical records in the file 
relevant to evaluation, treatment, or a diagnosis of a right 
shoulder disability.

As shown, the veteran was seen during service for right 
shoulder complaints in May 1994 and November 1998, but there 
was no further complaint or diagnosis of a right shoulder 
disability for the remainder of service, to include at the 
time of a retirement physical examination in 2003.  The 
service medical records lack the documentation of the 
combination of manifestations sufficient to identify a right 
shoulder disability, and sufficient observation to establish 
chronicity of a right shoulder disability during service.  
38 C.F.R. § 3.303(b).  As chronicity of a right shoulder 
disability in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  

The veteran did not file a claim in regard to his right 
shoulder until November 2004, more than a year following his 
discharge.  He underwent a fee-basis examination in August 
2005, which showed a current diagnosis of degenerative 
arthritis of the right shoulder.  The absence of complaint of 
a right shoulder disability from 1998 to either 2004 or 2005 
is evidence against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  

The remaining question is whether or not the veteran's 
currently diagnosed degenerative arthritis of the right 
shoulder is linked to the in-service notations of a right 
shoulder condition.  There is no competent evidence to show 
that the current right shoulder disability was related to a 
disease or injury that was incurred during his period of 
active duty or during the one-year presumptive period 
following the period of active duty.  And there is no medical 
evidence to show that the onset of right shoulder arthritis 
was related to injury or disease during a period of active 
duty for training or related to an injury during a period of 
inactive duty training while the veteran was in the Reserves.  
In that regard, the fee-basis VA examiner in August 2005 
specifically considered the in-service notations of a right 
shoulder condition, and discounted a relationship between the 
conditions noted in service and the current condition.  

To the extent that the veteran relates his current right 
shoulder disability to service, where as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements to that effect do not constitute favorable medical 
evidence to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

It is acknowledged that the veteran is competent to describe 
symptoms pertaining to his right shoulder, but he is not 
competent to diagnose degenerative arthritis of the shoulder 
or to relate any current right shoulder arthritis back to 
service.  Once the veteran goes beyond the description of the 
symptoms or features of a right shoulder condition to 
expressing an opinion that involves a question of medical 
diagnosis or causation, competent medical evidence is 
required to substantiate the right shoulder claim.  This is 
so because the question of medical diagnosis or causation of 
degenerative arthritis of the right shoulder involves medical 
knowledge of accepted medical principles pertaining to the 
history, manifestation, clinical course, and character of 
right shoulder arthritis, which is beyond the competency of a 
layperson because such is not capable of lay observation.  
For these reasons, the Board rejects the veteran's statements 
as competent evidence sufficient to establish a diagnosis of 
degenerative arthritis of the right shoulder either during 
service or during the first post-service year.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the only medical opinion of record addressing a nexus 
between the veteran's current right shoulder disability and 
service is unfavorable to the claim (that is, the opinion of 
the fee-basis VA examiner, who expressed the opinion that it 
was less likely than not that the veteran's current 
degenerative arthritis was related to the right shoulder 
condition noted in service), and as the Board may consider 
only independent medical evidence to support its finding on 
the question of a medical causation, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a sinusitis is denied.  

Service connection for a right shoulder disability is denied.  




REMAND

As for the claim for increase, the veteran underwent fee-
basis VA examinations in October 2003 and August 2005.  
Objective findings on those examinations include no showing 
of edema of the lower extremities.  

In June 2007, the Board received additional medical records 
from the veteran in the form of medical reports from the Vein 
& Laser Center, dated in March 2007, which were not 
accompanied by a waiver of RO initial review of this 
evidence, in accordance with 38 C.F.R. § 20.1304.  

One of the reports indicated among other things that the 
veteran's varicose veins were manifested by 1+ edema.  The 
criteria for evaluating the severity of varicose veins, under 
38 C.F.R. § 4.104, Diagnostic Code 7120, includes the 
presence of edema.  

As there is evidence of a material change, reexamination is 
required.  38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current level 
of impairment due to his service-connected 
varicose veins of the lower extremities.  
The claims file should be made available 
to the examiner for review.  In regard to 
each lower extremity, the examiner is 
asked to comment on the presence or 
absence of the following:  edema, stasis 
pigmentation, eczema, and ulceration.  If 
edema is found, the examiner is requested 
to describe whether it is persistent and 
to ascertain through elevation of the 
extremity whether the edema is 
incompletely relieved.  

2. After the above has been completed, the 
claim should be readjudicated.  If the 
decision remains adverse to the veteran, 
the RO should provide him with a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


